       Case 6:17-cv-00357-ADA-JCM Document 24 Filed 11/05/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

PEGGY J. RATAEZYK,
                                                      Case No. 6:17-cv-00357-ADA-JCM
Plaintiff,
                                                      Honorable Judge Robert Pitman
        v.

RECEIVABLES MANAGEMENT
PARTNERS, LLC d/b/a RMP SERVICES,
LLC,

Defendant.

                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE PEGGY J. RATAEZYK Plaintiff”), hereby notifies the Court

that the Plaintiff and Defendant, have settled all claims between them in this matter and are in the

process of completing the final closing documents and filing the dismissal. The Parties anticipate

this process to take no more than 60 days and request that the Court retain jurisdiction for any

matters related to completing and/or enforcing the settlement. The Parties propose to file a

stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and

pray the Court to stay all proceedings until that time.

Respectfully submitted this 5th day of November 2018.



                                                               s/ Nathan C. Volheim
                                                               Nathan C. Volheim, #6302103
                                                               Sulaiman Law Group, Ltd.
                                                               2500 S. Highland Avenue, Suite 200
                                                               Lombard, IL 60148
                                                               (630) 575-8181
                                                               nvolheim@sulaimanlaw.com
                                                               Attorney for Plaintiff




                                                  1
      Case 6:17-cv-00357-ADA-JCM Document 24 Filed 11/05/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
